DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 03/25/2021, in which claims 1-20 are pending and ready for examination. 

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 08/30/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
Reference no. 213 in Fig. 2
Reference nos. 401a, 401b, 401c, and 401d in Fig. 5
Reference no. 613 in Fig. 7

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference nos. 409a, 409b, 409c, and 4019 in paragraphs 56 and 58-60.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “211” has been used to designate both “fins” and a “heat sink” in paragraph 32 of the instant specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, the claim recites the limitation "causing the first TEC current to flow within the TEC device ".  There has been no prior mention of a TEC device, and it is not clear what this refer to. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the claim recites the limitation "…a fluid pump of a CDU ".  It is not clear what a “CDU” refers to.

Regarding claims 1, 10, and 19, the claim recites the limitation "… a first thermoelectric cooling (TEC) current … ".  It is not clear what a “current” refers to. For example, an air current, an electrical current, a liquid?

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

While teaches Matterson et al., (US Patent Publication No. 2017/0242463) thermal cooling of a device using thermoelectric cooling and including a baseboard management controller and while Reddell et al., (US Patent Publication No. 2021/0373531) also discloses thermal cooling of a device using thermoelectric effect and including a baseboard management controller, and while Lovicott et al., (US Patent Publication No. 2016/0239067) teaches look up tables relating power to a fan cooling system, none of the references taken either alone or in combination with the prior art of record disclose a cooling system, an electronic rack of a data center, or a method for providing liquid cooling, including:


(Claim 1) "…determine a first power value representing a power consumed by an electronic device, perform a lookup operation in a control lookup table based on the first power value, and determine a first thermoelectric cooling (TEC) current and a first pump speed based on the lookup operation; a TEC controller to control a TEC device attached to the electronic device to cause the first TEC current to flow within the TEC device; and a cooling distribution unit (CDU) controller to configure a pump speed of a fluid pump of a CDU according to the first pump speed, wherein the CDU is to provide liquid cooling to the electronic device.",

(Claim 10) "… determine a first power value representing a power consumed by an electronic device, perform a lookup operation in a control lookup table based on the first power value, and determine a first thermoelectric cooling (TEC) current and a first pump speed based on the lookup operation; a TEC controller to control a TEC device attached to the electronic device to cause the first TEC current to flow within the TEC device; and a cooling distribution unit (CDU) controller to configure a pump speed of a fluid pump of a CDU according to the first pump speed, wherein the CDU is to provide liquid cooling to the electronic device.",

(Claim 19) "…determining a first power value representing a power consumed by an electronic device; performing a lookup operation in a control lookup table based on the first power value; determining a first thermoelectric cooling (TEC) current and a first pump speed based on the lookup operation; causing the first TEC current to flow within the TEC device; and configuring a pump speed of a fluid pump of a CDU according to the first pump speed, wherein the CDU is to provide liquid cooling to the electronic device.",
in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gao, US Patent No. 10,667,427 (By same Assignee and including one named inventor of instant application) teaches an immersion cooling system for data centers that includes a cooling unit and pump, but does not explicitly mention Peltier or thermoelectric cooling device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117